Townsend, Judge.
1. On a charge of possessing non-tax-paid liquor, testimony that the defendant was seen at night removing a bottle buried in a field near a fence; that when accosted he fled and the bottle dropped and was broken, that the place where the bottle was broken was wet, that the officers recovei'ed it and found it to- be a brown bottle like a Clorox bottle, without tax stamps; that the contents “smelled like non-tax-paid whisky” and “smelled like the regular old moonshine whisky,” and that in the same general locality where the defendant was seen to pick up the bottle that was broken, the officers dug up five other jars containing non-tax-paid whisky, is sufficient evidence on which to base a conviction. Daniels v. State, 95 Ga. App. 862 (99 S. E. 2d 292).
*59Decided June 22, 1960
Rehearing denied July 6, 1960.
Casey Thigpen, for plaintiff in error.
Thomas A. Hutcheson, Solicitor, contra.
2. A charge that the jury should give such weight and credit as it deserves to the defendant’s statement or any part of it “that you believe to be the truth," and would be authorized to accept it in preference to the sworn testimony in the case “provided you believe it to be the truth” is not reversible error, where full instructions are given with respect to the effect to be given the defendant’s statement. Dowdell v. State, 194 Ga. 578 (2) (22 S. E. 2d 310); Allen v. State, 194 Ga. 430 (2) (22 S. E. 2d 65).
The trial court did not err in denying the motion for new trial as amended.

Judgment affirmed.


Gardner, P. J., Carlisle and Frankum, JJ., concur.